DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is in response to the filing on 8/20/2020.  Since the initial filing, claims 1, 3, 4 and 7-9 have been amended, claims 2, 6 and 11 have been withdrawn and no claims have been added.  Thus, claims 1, 3-5 and 7-10 are pending in the application.
In regards to the previous drawing objections, applicant has amended to overcome these objections and they are therefore withdrawn.
In regards to the previous claim objections, applicant has amended to overcome these objections and they are therefore withdrawn.
In regards to the previous 112 rejections, applicant has amended to overcome these rejections and they are therefore withdrawn.
In regards to the previous 103 rejections, applicant has amended to overcome these rejections and they are therefore withdrawn.
EXAMINER’S AMENDMENT
Authorization for this Examiner’s Amendment was granted in a telephonic interview on 5/26/2021 by Attorney of Record Carl Crowell.
Application has been amended as follows:	
Cancel claim 2.
Replace claim 3 with the following:
The apparatus of claim 1 wherein said side rails comprise a fixable telescopic assembly to fixedly adjust a length of said side rails.
Cancel claim 6.
Replace claim 8 with the following:

Cancel claim 11.
Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance: the prior art of record, alone or in combination fails to disclose all of the structural and functional limitations as described in the claims.
In regards to independent claims 1 and 7, the prior art of record does not disclose an upper cross rail wherein said upper cross rail is disposed medially between said back cross rail and said front cross rail connecting said first and second side rails, said upper cross rail being displaced above said lower cross rail, wherein said upper cross rail further comprises a pair of padded forearm rest points to act as an alternate fulcrum between said front cross rail and said at least one acupressure tip during the chiropractic treatment to a user.
Conclusion
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Arielle Wolff whose telephone number is (571)272-8727.  The examiner can normally be reached on Mon-Thu 7:30-4:00; Fri 7:30-1:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ARIELLE WOLFF/Examiner, Art Unit 3785                                                                                                                                                                                                        
/KENDRA D CARTER/Supervisory Patent Examiner, Art Unit 3785